DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “telescopic multifunctional working vehicle capable of operating in both directions and evacuating transversely”. It is unclear as to what “both directions” refers to in relation to the operation of the vehicle. There is no further description as to where the directions go with respect to the vehicle. It is further unclear as to how and why the vehicle is “evacuating transversely”. There is no further description if the vehicle is evacuating from a travel path or if the vehicle evacuates some sort of material from an area. This leaves the claims vague and indefinite. 
Claim 7 is written as an “application method” for operating the vehicle and dependent from the apparatus of claim 1. Claims drawn to the method should be written in independent form and cannot depend from an apparatus claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 204530348) in view of Krusniak et al (2016/0047091).
Xu discloses a maintenance vehicle comprised of a main frame 1 supported on a plurality of crawler tracks 12 so as to move the vehicle in a forward and reverse directions along the pathway. The crawlers also allow the vehicle to turn and move off the path in a transverse direction. Each end of the vehicle is further equipped with four sets of telescopic arms 2 that are operated, in a longitudinal direction with respect to the vehicle, by hydraulic cylinders 15. The crawler tracks are positioned to move transverse to the main frame 1. The crawlers 12 are installed on transverse beams 10 and moved transversely by hydraulic cylinders 11. In order to move the crawlers tracks 12 relative to the frame is first lifted by vertical jacks 3 operated by vertical hydraulic jacks 7. 
Xu discloses the maintenance vehicle as described above. However, Xu does not show a rail clamping device arranged at the bottom of the vehicle. Krusniak discloses a railway maintenance vehicle comprised of a vehicle frame, shown in figure 1 supporting roller clamps 40, utilized to grip and lift a rail on a track bed. It would have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
October 22, 2021